Dear Mr. Godfrey:
On behalf of the Health Education Authority of Louisiana ("HEAL"), you have requested an Attorney General's opinion regarding whether refunding bonds issued by HEAL pursuant to the provisions of sub-part E of La. R.S. 17:3056 must be taken into account or included within the calculation of the limitation on the amount of bonds that can be issued by HEAL, which limitation is set forth in sub-part A of La. R.S. 27:3056.
Pertinently, language of Sub-part A of La. R.S. 17:3056
provides:
      To obtain funds to defray costs of the acquisition of land, the acquisition or construction of buildings, structures and other facilities, including furnishings and equipment therefor, the authority may incur debt and issue bonds for an amount not in excess of two hundred million dollars.
The language of Sub-part A of La. R.S. 17:3056 relates to the issuance of bonds for the purposes of acquiring constructing and equipping facilities and makes no reference to refunding bonds.
The issuance of refunding bonds by HEAL is authorized in sub-part E of La. R.S. 17:3056, which pertinently provides:
      The authority may authorize the issuance of refunding bonds of the authority for the purpose of refunding outstanding bonds issued pursuant to this Chapter. Such refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the authority in authorizing the refunding bonds shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Chapter. The authority may also provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded.
Sub-part E, which is specific to refunding bonds, contains no limitation on the amount of refunding bonds which may be issued by HEAL.
Accordingly, it is the opinion of this office that the principal amount of refunding bonds issued by HEAL need not be taken in to account or included within the calculation of the limitation on the amount of bonds that can be issued by HEAL pursuant to sub-part A of La. R.S. 17:3056.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: ____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv